PER CURIAM.
On its own motion, the Court amends Florida Rule of Criminal Procedure 3.800(a).1 The amendment adds the requirement that an order denying a motion to correct an illegal sentence under rule 3.800(a) expressly state that the movant has the right to appeal within thirty days of rendition of the order. The amendment was published for comment in The Florida Bar News on October 1, 2006. All comments received were in support of the amendment.
Accordingly, Florida Rule of Criminal Procedure 3.800(a) is amended as reflected in the appendix to this opinion. New language is indicated by underscoring. The amendment shall become effective immediately upon the release of this opinion.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.
APPENDIX
Rule 3.800. Correction, Reduction, and Modification of Sentences
(a) Correction. A court may at any time correct an illegal sentence imposed by it, or an incorrect calculation made by it in a sentencing scoresheet, or a sentence that does not grant proper credit for time served when it is affirmatively alleged that the court records demonstrate on their face an entitlement to that relief, provided that a party may not file a motion to correct an illegal sentence under this subdivision during the time allowed for the filing of a motion under subdivision (b)(1) or during the pendency of a direct appeal. All orders denying motions under this subdivision shall include a statement that the movant has the right to appeal within 30 days of rendition of the order.
(b) — (c) [No change]
Committee Notes
[No change]
Court Commentary
[No change]

. We have jurisdiction. See art. V, § 2(a), Fla. Const; Fla. R. Jud. Admin. 2.140(d).